113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.DuWayne Melvin GORDEN, Appellant,v.Dennis BENSON, Warden, Appellee.
No. 96-3804MN.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1997.Filed May 30, 1997

Appeal from the United States District Court for the District of Minnesota.
Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
DuWayne Melvin Gorden appeals the district court's denial of Gorden's 28 U.S.C. § 2254 petition for a writ of habeas corpus.  Gorden contends his due process rights were violated when the state trial judge questioned a child witness in front of the jury about the child's ability to understand and tell the truth and when Gorden was classified as a patterned sex offender.  The magistrate judge carefully considered these issues, and we agree with the magistrate judge's analysis.  Having reviewed the record and the arguments of the parties, we reject Gorden's contentions for the reasons stated in the magistrate judge's report and recommendation.  Accordingly, we affirm.  See 8th Cir.  R. 47B.